Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2012-419

                                     SEPTEMBER TERM, 2013

 Edward Johnson                                        }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Orleans Unit,
    v.                                                 }    Civil Division
                                                       }
                                                       }
 Andrew Pallito, Commissioner of                       }    DOCKET NO. 181-7-12 Oscv
 Department of Corrections,
 Dr. Abigail Hager and Dr. Westinghouse

                                                            Trial Judge: Howard E. Van
                                                            Benthuysen

                          In the above-entitled cause, the Clerk will enter:

        Plaintiff, an inmate committed to the custody of the Commissioner of Corrections,
appeals pro se from a superior court order dismissing his complaint for injunctive relief. We
affirm.

        In July 2012, plaintiff filed a pro se complaint for injunctive relief in the superior court,
civil division. The seven-page handwritten complaint appeared largely to allege inadequate
medical care and inadequate attention to his medical needs by nurses and correctional officers in
the correctional facility where he was incarcerated. In late September 2012, plaintiff filed a pro
se motion to amend complaint, appearing to allege that a nurse had improperly discussed his
medical condition with a correctional officer. On October 1, 2012, the court held a status
conference and, following the conference, issued an order in which it directed plaintiff “to file a
simple, concise statement of his claim (who, what, when, where, why, how his rights were
violated and what he wants for relief)” by November 1, 2012. On October 24, 2012, the court
reviewed the motion to amend and concluded that it “still failed to set forth how [plaintiff’s]
rights have been violated or what relief he is seeking, despite the court’s order of 10-1-12.”
Accordingly, the court dismissed the complaint without prejudice. This appeal followed.

        The record is unclear why the trial court here dismissed on the basis of an inadequate
amended complaint filed before the court’s order directing plaintiff to file a more particularized
statement, nor why the dismissal occurred shortly before the stated November 1, 2012 filing
deadline. Nevertheless, the record is clear that plaintiff filed nothing in response to the court’s
order directing him to file a more definite statement that would suffice to state a claim upon
which relief could be granted. We cannot tell from plaintiff’s complaint what laws plaintiff
believes have been broken, what specific actions by the defendant broke those laws, and what
court order would remedy the problem. For that reason, we agree with the court’s conclusion
that, absent further clarification, the allegations in the complaint and amended complaint are not
sufficiently clear to allow a reasonably responsive pleading. We note, as well, that the dismissal
was without prejudice, meaning plaintiff can file a new complaint with a more clear statement of
his specific legal claims and the specific relief requested. Accordingly, we find no basis to
disturb the judgment.

       Affirmed.

                                              BY THE COURT:


                                              _______________________________________
                                              Paul L. Reiber, Chief Justice

                                              _______________________________________
                                              Marilyn S. Skoglund, Associate Justice

                                              _______________________________________
                                              Beth Robinson, Associate Justice




                                               2